DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Foreign Application: JAPAN 2018-207644 filed 11/02/2018.
3.	Receipt of Applicant’s Amendment filed 03/30/2021 is acknowledged.  Claims 1-8 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/16/2021, 10/30/2019, 05/11/2020 and 10/08/2020 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


7.	Claim(s) 1-8 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over the combination of Chouinard et al. (Patent No. US 8,327,316 B2; hereinafter referred to as Chouinard), in view of Janssen et al. (Pub. No. US 2018/0032055 A1; hereinafter referred to as Janssen).

As per claim 1, Chouinard discloses an engineering apparatus for generating executable code from a control application, created in a first programming language, for controlling target hardware, the executable code causing the target hardware to operate (See Fig. 1), the engineering apparatus comprising a processor configured to: 
convert control logic included in the control application into control logic code expressed in a second programming language (See Figs. 2 and 4-5 – converter for control logic in second language); express a type definition code in the second programming language and output the type definition code, the type definition code corresponding to a data block structure of data held by a function block included in the control application (See column 5, line 64 – FBD – function block editor); and use at least one of a compiler or a linker for the target hardware to generate the executable code based on the control logic code, the type definition code (See Fig. 4 and 6 – builds code).
Although Chouinard provides the allocation of resources, including code mapping in memory; Chouinard does not explicitly states - express a memory allocation code in the second programming language and output the memory allocation code, the memory allocation code allocating an instance of the function block included in the control application to memory in the target hardware.
Janssen discloses generating code for control systems, in which memory allocation code is utilized when building code independent control system applications - express a memory allocation code in the second programming language and output the memory allocation code, the memory allocation code allocating an instance of the function block included in the control application to memory in the target hardware (See abstract and paragraph [0038] – memory allocation code).
Chouinard and Janssen are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Chouinard’s industrial control system for universally programming resources associated with target independent industrial environment code; and combine it with Janssen’s control system code generation based on different code languages and components; thus, a dynamic code generation for control systems is achieved by allowing flexible and simple memory allocation code; performs conversion of code that increases execution speeds, while maintaining the ability to have target independent code generated (See Chouinard’s and Janssen’s abstracts and backgrounds) .

As per claim 2, Chouinard and Janssen disclose the engineering apparatus of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Chouinard discloses wherein the processor is configured to select the compiler/linker for the target hardware from among a plurality of compiler/linkers (See Figs. 1-6).

As per claim 3, Chouinard and Janssen disclose the engineering apparatus of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Chouinard discloses wherein the processor is configured to extract member information and size information of the data block structure from the executable code (See column 6, lines 17-62 – includes symbols and size of the function blocks).

As per claim 4, Chouinard and Janssen disclose the engineering apparatus of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Chouinard discloses further comprising: a memory configured to store the data block structure; wherein the processor is configured to provide the member information and the size information to the data block structure stored in the memory (See column 6, line 65, column 7, line 1 – stores structures, symbols, etc…; also Figs. 2-3 and 9).

As per claim 5, Chouinard and Janssen disclose the engineering apparatus of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Chouinard discloses wherein when generating the executable code, the processor is configured to use the compiler/linker to link a communication service program, a control service program, and a library that are precompiled for the target hardware (See column 12, line 46 – link communication with library); wherein the communication service program is configured to transmit and receive information to and from the engineering apparatus when the executable code is executed on the target hardware; and wherein the control service program is configured to schedule execution of the executable code when the executable code is executed on the target hardware (See column 8, line 8 scheduler).

As per claim 6, Chouinard and Janssen disclose the engineering apparatus of claim 5 (See claim 5 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Chouinard discloses wherein a communication service with a loading function is implemented on the target hardware (See abstract – “A loader can specifically tailor the binary file to a target resource by leveraging at least one PLC definition, wherein the loader creates a target executable code (TEC) program at runtime or at development time”).

Claim 7 is essentially the same as claim 1 except is set forth the claimed invention as a method, and is rejected with the same reasoning as applied hereinabove.

Claim 8 is essentially the same as claim 1 except is set forth the claimed invention as a non-transitory computer-readable medium, and is rejected with the same reasoning as applied hereinabove.

Examiner’s Recommendation
8.	To advance prosecution and differentiate from cited art, Examiner recommends expanding dependent claim 5 with elements from Applicant’s Specifications page 4-5, paragraph [0017] which provides details for debugging the executable code before detailing the conversion as described in said dependent claim 5; and incorporate expanded dependent claims 5 into all the independent claims.
No Allowance agreement has been reached, however the recommendations made by the Examiner will overcome the cited art, and will advance prosecution. 
		
9.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Response to Arguments
10.	Applicant's arguments for independent and dependent claims have been fully considered but they are not persuasive.

Claims 1 and 7-8 (§103) rejection):
Applicant’s Representative argues that the references cited do not teach or suggest: “…convert control logic included in the control application into control logic code expressed in a second programming language; express a type definition code in the second programming language and output the type definition code, the type definition code corresponding to a data block structure of data held by a function block included in the control application …” as presented in the independent claims.
In response to the preceding arguments, examiner respectfully submits that the reference cited teaches the mentioned limitations.  As pointed on the claim rejection above, Chouinard discloses an industrial control system for converting a programming language into target independent code.  The claim language as presented embodies just a conversion from one state to another; said state includes logic from a first language/application which is utilized to perform the conversion to a second language. Reference Chouinard reads upon those limitations; as specified in column 4, line 27: “enable the creation of a portion of code or application… the language editors 104 can be associated with any suitable programming language such as, but not limited to, a ladder diagram (LD), a function block diagram (FBD), a structured text (ST), an instruction list (IL), a sequential function chart (SFC), 61499, any suitable programming language associated with a standard, any suitable programming language associated with an industrial process, etc… the system 100 allows the generation of languages and compiling the languages to an intermediate language (e.g., instruction list), in which such instruction list can be associated to assembly code.  The association to assembly code can be done with just in time (JIT) compiling.  Thus, language specific code can be compiled to IL, the IL can be assembled to binary IL, and links can be provided with a binary file that is target independent.  For example, the binary file can be a full application for an IL virtual processor.  The just in time converter or compiler can convert the binary file or program to the specific target processor to which the code is to run (e.g., runtime targets 112).  The system 100 allows the matching of just in time assembly code with an intermediate code, which can increase the execution speed while maintaining the ability to have target independent code”.  Moreover, Chouinard provides the type definition which is utilized to generated target code from control logic as presented in Figs. 2-4:

    PNG
    media_image2.png
    660
    550
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    636
    535
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    701
    531
    media_image4.png
    Greyscale

As presented above, it is clear that reference Chouinard discloses the generation/conversion to targeted code from a control logic/application, with the utilization of type definitions. Accordingly, Examiner maintains that the references cited disclose and suggest these limitations.

Also, please see:
MPEP - 2111.01   Plain Meaning [R-11.2013]
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In In re Zletz, supra, the examiner and the Board had interpreted claims reading “normally solid polypropylene” and “normally solid polypropylene having a crystalline polypropylene content” as being limited to “normally solid linear high homopolymers of propylene which have a crystalline polypropylene content.” The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (“'claims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe “essentially free of alkali metal” as including unavoidable levels of impurities but no more.). Compare In re Weiss, 989 F.2d 1202, 26 USPQ2d 1885 (Fed. Cir. 1993) (unpublished decision - cannot be cited as precedent) (The claim related to an athletic shoe with cleats that “break away at a preselected level of force” and thus prevent injury to the wearer. The examiner rejected the claims over prior art teaching athletic shoes with cleats not intended to break off and rationalized that the cleats would break away given a high enough force. The court reversed the rejection stating that when interpreting a claim term which is ambiguous, such as "'a preselected level of force,' we must look to the specification for the meaning ascribed to that term by the inventor.” The specification had defined “preselected level of force” as that level of force at which the breaking away will prevent injury to the wearer during athletic exertion).  

11.	Arguments for the dependent claims have been considered and addressed in the response above.
						
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        05/14/2021.